                  Case 3:14-cv-00525-JWD-RLB            Document 377       11/19/20 Page 1 of 4




                                      UNITED STATES DISTRICT COURT

                                      MIDDLE DISTRICT OF LOUISIANA

          JUNE MEDICAL SERVICES, LLC, et al.                                  CIVIL ACTION

                                                                              NO. 14-525-JWD-RLB
          VERSUS

          COURTNEY PHILLIPS, in her official capacity as
          Secretary of the Louisiana Department of Health

                                                      ORDER

                 Before the Court are three related motions. First, Defendant filed a Sealed Motion to File

          Under Seal the St. John Declaration ISO their Opposition to Plaintiffs’ Motion to Maintain

          Documents Under Seal. (R. Doc. 351). No opposition has been filed. Second, the prospective

          Movant-Intervenors filed a Motion for Leave to file a Reply (R. Doc. 366) along with certain

          exhibits, and Plaintiffs filed an Emergency Motion to Strike and/or Seal (R. Doc. 367) the

          proposed Reply, attorney declaration, and certain exhibits contained within that Reply. The

          Emergency Motion to Strike and/or Seal has been Opposed by Defendant and prospective

          Movant-Intervenors (R. Docs. 368, 369), and Plaintiffs have filed a Reply (R. Doc. 376).

                 Turning first to Defendant’s request to seal the St. John Declaration ISO their Opposition

          to Plaintiffs’ Motion to Maintain Documents Under Seal, the Court finds good cause to grant

          said Motion. While Defendant has filed the Motion pro forma, asserting its position that filing

          the documents under seal is not warranted, the Court notes that this litigation has been under

          certain Protective Orders dating back to August 28, 2014. (R. Docs. 24, 55, 59). Further, the

          issue of whether to continue to maintain certain identities, documents, and information under

          seal is currently pending before the Court with Plaintiffs’ Motion to Maintain Documents Under

          Seal. (R. Doc. 344). As the Court has done with past pro forma motions to file documents under


C. Samuel
C. Bergeron
E. Murrill
G. Langley
        Case 3:14-cv-00525-JWD-RLB             Document 377        11/19/20 Page 2 of 4




seal in this litigation, Defendant’s Motion to Seal will be granted, and the documents will remain

under seal at least until the Court has addressed Plaintiffs’ underlying Motion to Maintain.

       The Court then turns to the prospective Movant-Intervenors’ Motion for Leave to File

Reply (R. Doc. 366) and Plaintiffs’ related Emergency Motion to Strike and/or Seal (R. Doc.

367) the proposed Reply, attorney declaration, and certain exhibits contained therein. Finding

good cause to grant Movant-Intervenors’ request to file a Reply, the Court also finds good cause

to grant Plaintiffs’ Emergency Motion and require that the Reply and attorney declaration, along

with Exhibits B, C, D to the Motion for Leave be filed under seal unless and until the Court has

ruled to allow such information to be subject to public disclosure in the record of this case.

       Notably, the documents and information at issue are currently the subject of protective

orders in place since August 28, 2014, including pertinent language requiring that the “real

names of John Doe 1, M.D., John Doe 2, M.D., John Doe 3, M.D., John Doe 4, M.D., and John

Doe 6, M.D., shall be placed under seal.” (R. Doc. 59 at 3). Regardless of assertions that certain

information is publicly available, or that Plaintiffs’ have entered certain documents into the

record without redacting all identifying information, protective orders remain in place, and the

actions of Movant-Intervenors in failing to file certain information under seal is improper. Those

protective orders remain in place unless and until the Court resolves the underlying Motion to

Maintain Documents Under Seal.

       Certain arguments raised in Opposition to Plaintiffs’ Emergency Motion go to the merits

of the underlying motion, i.e., whether the documents and information should remain under seal

going forward, and ignore the current reality of the protective orders in place, which subject the

information to being placed under seal. The Court is aware of the parties’ positions, which are

preserved for purposes of resolving the underlying Motion to Maintain Documents Under Seal.
        Case 3:14-cv-00525-JWD-RLB             Document 377        11/19/20 Page 3 of 4




Whether certain identities, documents, and information should remain under seal are more

appropriately resolved in the context of the Motion to Maintain, as opposed to an ancillary issue

to a request for leave to file a reply.

        Further, Movant-Intervenors’ suggestion that they are not parties to the litigation, and

therefore not subject to the protective orders, is unavailing. To begin, Movant-Intervenors seek to

become parties to the litigation for the purpose of opposing Plaintiffs’ request to maintain certain

documents and information subject to the protective orders under seal. Given that fact, as well as

the concerns that supported the protective orders in their initial issuance, to permit “non-parties”

to file documents in a litigation while disregarding the protective orders would render those

protective orders irrelevant in their entirety, effectively granting Defendants and Movant-

Intervenors the relief sought in their Opposition to the underlying Motion to Maintain. Quite

simply, counsel knew exactly what they were doing. The Court will not condone an indirect

attempt to accomplish a result the Court has not yet ruled on directly and cautions all appearing

parties to comply with the protective orders currently in place going forward. Failure to do so

may result in sanctions.

        Accordingly, based on the foregoing,

        IT IS ORDERED that the Sealed Motion to File Under Seal the St. John Declaration

ISO their Opposition to Plaintiffs’ Motion to Maintain Documents Under Seal (R. Doc. 351)

filed by Defendant is GRANTED and the Clerk shall file the Declaration of Attorney Joseph

Scott St. John along with exhibits (R. Doc. 351-3 through 351-26) in the record and UNDER

SEAL.

        IT IS FURTHER ORDERED that the Motion for Leave to File Reply in Support of

Motion to Intervene and Oppose Motion to Maintain Documents Under Seal (R. Doc. 366) filed
        Case 3:14-cv-00525-JWD-RLB            Document 377       11/19/20 Page 4 of 4




by Movants-Intervenors is GRANTED and the Clerk shall file the Reply along with exhibits (R.

Doc. 366-2 through 366-6) in the record, subject to the order sealing certain exhibits below.

        IT IS FURTHER ORDERED that the Emergency Motion to Strike and/or Seal

Proposed Reply in Support of Intervention and Certain Exhibits (R. Doc. 367) filed by Plaintiffs

is GRANTED, and as noted above, the Clerk shall file the Reply and attorney declaration, along

with Exhibits B, C, and D (R. Docs. 366-2, 366-4, 366-5, and 366-6) UNDER SEAL unless and

until further order of this Court.

        Signed in Baton Rouge, Louisiana, on November 19, 2020.



                                             S
                                             RICHARD L. BOURGEOIS, JR.
                                             UNITED STATES MAGISTRATE JUDGE
